                      Case 3:20-cv-01028-DMS-WVG Document 1-1 Filed 06/04/20 PageID.15 Page 1 of 1
JS44 (Rev.06/17)                                                                                 CIVIL COVER SHEET
The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service of pleadin~s or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is reqmred for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUC'l10NS ON NEXT PAGE OF THIS FORM.)
                                                                                                                                                                                           '20CV1028 DMS WVG
I. (a) PLAINTIFFS                                                                                                                            DEFENDANTS
    Hayley Ditter                                                                                                                       Jewish Community Camp and Retreat Center,. Inc. dba Camp
                                                                                                                                        Mountain Chai
          (b)    County of Residence of First Listed Plaintiff =S=a~n~D=i~e~g~o~-----                                                    County of Residence of First Listed Defendant _S=a=n~D~i=e~g=o______
                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                                     (IN U.S. PLAIN71FF CASES ONLY)
                                                                                                                                             NOTE:     IN LAND CONDEMNATION CASES, USE TI-IE LOCATION OF
                                                                                                                                                     . THE TRACT OF LAND INVOLVED.

          {c)    Attorneys (Finn Name, Address, and Telephone Number)                                                                        Attorneys (If Known)                                                Jun 04 2020
    In Pro Per
                                                                                                                                                                                                                    s/ vanessac
II. BASIS OF JURISDICTION (Place an "X" In One Box Only)                                                               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" 1n on, BoxJo, Plaintiff
                                                                                                                                       (For Diversity Cases Only)                                            and One Box for Defendant)
c:J I U.S. Government                       ~ 3            Federal Question                                                                                     PTF       DEF                                                 PTF         DEF
                 Plaintiff                                   (U.S. Government Not a Party)                                       Citizen ofThis State            IX 1     c:J I       Incorporated or Principal Place             •   4   IX 4
                                                                                                                                                                                        of Business In This State

c:J 2 U.S. Government                       •   4          Diversity                                                             Citizen of Another State       •   2      •      2   Incorporated and Principal Place            C]5     C]5
                 Defendant                                   (Indicate Citizenship of Parties in Item lll)                                                                               ofBusiness In Another State

                                                                                                                                                                c:J 3      •      3   Foreign Nation                              •   6   0 6

IV NATUREOFSUIT (Place an "X" in One Box Only)
I

•
                  CONTRACT
          II O Insurance
                                                    ',,,
                                              PERSONAL INJURY
                                                                ., ..   ::       '''        K             ,, ,.
                                                                                                 PERSONAL INJURY
                                                                                                                  .     ,-----
                                                                                                                           c:J 625 Drug Related Seizure
                                                                                                                                                                .   ,.~:1h\c
                                                                                                                                                                               erk
                                                                                                                                                                                IC here f,or: Nature o f Suit Code Descrintmns.


                                                                                                                                                                     0 422 Appeal 28 USC 158
                                                                                                                                                                                                       -,,
                                                                                                                                                                                                                 .. OTHER ST
                                                                                                                                                                                                             0 375 False Claims Act
                                                                                                                                                                                                                                                -   .
    0     120Marine                       a 310 Airplane                                    c:J 365 Personal Injury -                    of Property 21 USC 881 0 423 Withdrawal                             a 376 Qui Tam (31 USC
•         130 Miller Act                  • 315 Airplane Product                                     Product Liability     • 690 Other                                       28 USC 157                            3729(a))
    0     140 Negotiable Instrument                Liability                                • 367 Health Care/                                                                                               • 400 State Reapportionment
    0     150 Recovery of Overpayment • 320 Assault, Libel &                                        Pharmaceutical                                                                                           a 410 Antitrust
              & Enforcement of Judgment            Slander                                          Personal Injury                                                  • 820 Copyrights                        • 430 Banks and Banking
    0     151 Medicare Act                • 330 Federal Employers'                                  Product Liability                                                0 830Patent                             • 450 Commerce
    •     152 Recovery ofDefaulted                 Liability                                • 368 Asbestos Personal                                                  • 835 Patent - Abbreviated              • 460 Deportation
               Student Loans              O 340 Marine                                               Injury Product                                                          New Drug Application            0 470 Racketeer Influenced and
              (Excludes Veterans}         0 345 Marine Product                                       Liability
                                                                                                                                                          --,,
                                                                                                                                                                     • 840 Trademark                               Corrupt Organi7.ations
    O     153 Recovery of Overpayment              Liability                                   PERSONAL PROPERTY                  •---  ,,                         ';','
                                                                                                                                                                                                  ''         0 480 Consumer Credit
               of Veteran's Benefits      0 350 Motor Vehicle                               0 370 Other Fraud              0 710 Fair Labor Standards               •    861 lllA (1395ft)                   • 490 Cable/Sat TV
    0     160 Stockholders' Suits         • 355 Motor Vehicle                               • 371 Truth in Lending                        Act                        0 862 Black Lung (923)                  0 850 Securities/Commodities/
    •     190 Other Contract                      Product Liability                         0 380 Other Personal           • 720 Labor/Management                   •    863 DIWC/DTWW (405(g))                     Exchange
    0     195 Contract Product Liability • 360 Other Personal                                       Property Damage                       Relations                  • 864 SSID Title XVI                    • 890 Other Statutory Actions
    0     196 Franchise                           Injury                                    O 385 Property Damage          • 740 Railway Labor Act                  •    865 RSI (405(g))                    • 891 Agricultural Acts
                                          0 362 Personal Injury -                                   Product Liability      c:J 751 Family and Medical                                                        • 893 Environmental Matters
                                                  Medical Mal      tice                                                                   Leave Act                                                          0 895 Freedom of Infonnation
r              REAL PR0°ERTY            , .:. ·.c      RI              ,-        '_,_
                                                                                                            PE.        NS, • 790 Other Labor Litigation                              TAXSUITS                      Act
    •     210 Land Condemnation           • 440 Other Civil Rights                               Habeas Corpus:            c:J 791 Employee Retirement                0 870 Taxes (U.S. Plaintiff            • 896 Arbitration
    •     220 Foreclosure                 • 441 Voting                                      0 463 Alien Detainee                         Income Security Act                  or Defendant)                  0 899 Administrative Procedure
    c:J   230 Rent Lease & Ejectment      0 442 Employment                                  • 510 Motions to Vacate                                                   • 871 IRS~Third Party                        Act/Review or Appeal of
    •     240 Torts to Land               c:J 443 Housing/                                           Sentence                                                                 26 USC 7609                          Agency Decision
    0     245 Tort Product Liability               Accommodations                           0 530 General
                                                                                                                            , ... ,,,.,;
                                                                                                                                                                                                             • 950 Constitutionality of
    0     290 All Other Real Property     Ql:':445 Amer. w/Disabilities-                    0 535 Death Penalty                                       TJ1 N' ,-'\""'                                               State Statutes
                                                   Employment                                    Other:                    C] 462 Naturalization Application
                                          O 446 Amer. w/Disabilities -                       c:J 540 Mandamus & Other c:J 465 Other Immigration
                                                   Other                                     c:J 550 Civil Rights                         Actions
                                          0 448 Education                                   • 555 Prison Condition                                  -
                                                                                             c:J 560 Civil Detainee -
                                                                                                     Conditions of
                                                                                                     Confinement
    V. ORIGIN (Place an "X"inOneBoxOnly)
    19:: 1      Original        O 2 Removed from                             •          3   Remanded from              0 4 Reinstated or             0 5 Transferred from             •   6 Multidistrict               •   8 Multidistrict
                Proceeding             State Court                                          Appellate Court                      Reopened                   Another District                  Litiga1;ion-                   Litigation -
                                                                                                                                                            (specify)                         Transfer                       Direct File
                                                Cite the U.S. Civil Statute under which you are filing (Do not ciJejurlsdicdonal statntes unless diversity):
                          U.S.C 12101 et se
    VI. CAUSE OF ACTION Brief description of cause:
                          Violation of the American with Disabilities Act
    VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION           DEMAND$ M Oi'-t!U,!;;J                CHECK YES only if demanded in complaint:
         COMPLAINT:           UNDER RULE 23, F.R.Cv.P.               J)c t, ,/.,t-LI &!' 1 I "'T -P-<'nliJf JURY DEMAND:         JI( Yes    • No
    VIII. RELATED CASE(S)
                            (See instructions):
          IF ANY                                JUDGE                                                  DOCKET NUMBER
    DATE                                                                                        SIGNATURE OF ATTORNEY OF RECORD
    06/03/2020                                                                                  Ha le Ditter, in ro er
    FOR OFFICE USE ONLV

          RECEIPT#                      AMOUNT                                                      APPL YING IFP                                        RIDGE                                MAG.JUDGE
                                                                                                                                                                                                                 ----------
